                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

COURTNEY SMITH,                                      )
                                                     )
                                      Plaintiff,     )
                                                     )
v.                                                   )      Case No. 17-CV-2235-JWB-GEB
                                                     )
TFI FAMILY SERVICES, INC.; STATE OF                  )
KANSAS, DEPARTMENT FOR CHILDREN                      )
AND FAMILIES, SECRETARY LAURA                        )
HOWARD, IN HER OFFICIAL CAPACITY                     )
AS SECRETARY; CANDACE SHIVELY,                       )
STEVE FINCHER, JAY CLEMENTS,                         )
ANGELA KRUCZYNSKI, PEGGY JORDAN,                     )
in their personal capacities,                        )
                                                     )
                                      Defendants.    )

                DEFENDANT DCF’S RESPONSE IN OPPOSITION TO
     PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE AND FOR SANCTIONS

       Defendant State of Kansas, Department for Children and Families, Secretary Laura

Howard in her official capacity as Secretary (hereinafter “DCF”), in opposition to Plaintiff’s

Motion for Order to Show Cause hereby states as follows:

                                 NATURE OF THE ACTION

       Plaintiff alleges she suffered unspecified abuse by non-parties as a foster child while in a

foster care home in 2008-2009. She initially filed the captioned litigation against TFI in 2017 and

in April 2019 amended to add DCF and five of its former employees as parties. Upon being added

as a defendant, DCF immediately filed a motion to dismiss because it has Eleventh Amendment

immunity against suit for damages filed in federal court, and because each of Plaintiff’s claims

would fail as a matter of law even without such immunity—and Plaintiff has since filed a voluntary

notice of dismissal. On May 14, 2019, upon the obvious recognition that this Court does not have



                                           Page 1 of 13
subject matter jurisdiction over DCF because of its Eleventh Amendment Immunity, Plaintiff filed

a voluntary dismissal of DCF.

       Plaintiff contends that the instant motion is based upon a subpoena for business records

Plaintiff served on non-party DCF in 2017, seeking the files of various children, several of whom

have since become current clients of Plaintiff’s counsel. DCF filed a motion to quash, including

objecting to any production of “electronically stored information,” as such records are protected

from disclosure under K.S.A. §38-2209 through -2212. Specifically, K.S.A. §38-2212(e) provides:

       Notwithstanding the provisions of this section, a court of competent jurisdiction,
       after in camera inspection, may order disclosure of confidential agency records
       pursuant to a determination that the disclosure is in the best interest of the child
       who is the subject of the reports, or that the records are necessary for the
       proceedings of the court. The court shall specify the terms of disclosure and impose
       appropriate limitations.

In accordance therewith, this Court entered an Order specifying the terms of disclosure and

imposing limitations. DCF fully complied with this Court’s Order in 2018 and filed a certificate

of compliance. Plaintiff’s counsel asked for an extension of time because she needed to complete

her review of the records to determine whether she needed to file a motion to compel. Her

contention was that she did not know if the production was complete. Her contentions regarding

the issue of ESI were when she and DCF’s counsel were engaged in a discussion about it in

connection with other cases where DCF is a party. That is not the case here now, or when DCF

produced the records in accordance with the subpoena. DCF was—and in light of the dismissal is

again—a non-party to this litigation that fully complied with a business records subpoena.

                              ARGUMENT AND AUTHORITIES

       Aside from the fact that Plaintiff is attempting to revive a long complied-with subpoena,

Plaintiff ignores all legal authority in favor of twisting statements buried in emails and uncontested

motions for extensions. But such buried statements cannot overcome the actual rules and Court

                                            Page 2 of 13
Orders in this case, all of which establish that DCF has gone above and beyond in its compliance

with this Court’s Orders.

       The below chart illustrates what Plaintiff believes the Court should consider and what it

should ignore in this case, based on her memorandum in support of her motion:

       What Plaintiff believes is relevant:                     What Plaintiff ignores:

       •   “Plaintiff’s discovery requests to TFI”              •   The actual language of the
           (p. 2)                                                   subpoena issued in this case
       •   “The spirit of the Court’s order” (p. 3)             •   DCF’s motion to quash
       •   The labels chosen for bates-stamping                 •   This Court’s June 8, 2018
           (pp. 4-6)                                                Order
       •   “DCF did not deny” Plaintiff’s                       •   This Court’s October 24,
           unannounced and not understood                           2018 Order
           apparent expectations in conflict with               •   Federal Rule of Civil
           the subpoena or this Court’s order (p. 6)                Procedure 45
       •   “DCF … did not complain about                        •   Local Rule 37.1
           Plaintiff’s unopposed motion for                     •   The documents actually
           extension of time” (p. 7)                                produced
       •   Plaintiff’s emails often about other cases           •   How documents are produced
           using the Smith case number as the                       in litigation, including the
           subject (pp. 7-8 and exhibits)                           electronic bates-stamping of
       •   The amount of discovery, and the                         documents
           incorrect recollections of counsel for               •   The Eleventh Amendment to
           Plaintiff regarding it, that another party               the Constitution of the United
           obtained in a dissimilar case under                      States
           different disclosure law settled several
           years ago (pp. 7-11)

       Plaintiff has it exactly backwards. The items in the column on the right, all of which

Plaintiff completely ignores, are what actually matters. And those items will answer the following

five questions necessary to resolve this motion:

       1. What was actually requested in Plaintiff’s subpoena?

       2. How was the subpoena limited by this Court?

       3. Was this Court’s Order complied with by DCF?

       4. Should Plaintiff be permitted to re-write her subpoena and deny DCF constitutional


                                              Page 3 of 13
           due process to raise Rule 45 objections?

       5. Are sanctions against Plaintiff appropriate based on the numerous false statements in

           her motion?

I.     Plaintiff has not even requested the information which allegedly is the basis of this
       motion.

       Plaintiff has almost nothing to say in her memorandum regarding the request that is

supposedly at issue in this case. But looking at the actual language of a discovery request is helpful

in determining any dispute about it, which is probably why Local Rule 37.1(a) plainly states:

“Motions under Fed. R. Civ. P. 45(c) directed at subpoenas must be accompanied by a copy of the

subpoena in dispute.” Plaintiff didn’t attach the subpoena in this case because it reveals she didn’t

even request ESI—or at least not clearly.

       The subpoena in this case requests seven categories of documents—primarily listings of

“the entire file” regarding various persons, entities, and subjects—“to be produced in electronic

format.” ECF 42-1 at pp. 2-3. More than a year and a half later, Plaintiff believes this is a clear

request for ESI in its native format, rather than the thousands of pages of documents DCF produced

as PDFs with identifying bates-stamp on a flash drive rather than paper copy. 1 Not only is



1
  Despite numerous requests, Plaintiff still has not identified what native format information she
believes should be available (in this or any of the other pending cases her counsel has against
DCF). Her counsel’s main contention in every piece of litigation DCF has had with her is she
wants ESI, but she has never once been able to articulate what information DCF’s ESI could
provide that is not readily available with the paper copies. For many systems, the only “native
format” that would exist would be to have access to the entire system, which is contrary to the
legislature’s decisions on protection of reporter information and other types of confidentiality of
children’s records. And for the majority of documents, they are not created by DCF but are
received from contract providers, medical professionals, and other third parties and thus there is
no metadata or native format in the possession of DCF. In addition, Plaintiff’s “six categories” are
primarily documents in Word, Excel, and PDF—exactly what DCF has produced to Plaintiff’s
counsel in other cases and has received immediate complaint. Plaintiff makes general complaints
about ESI in this case as if DCF were sitting on a treasure trove of information that it was trying
to hide, when the exact opposite is true. DCF has gone to great lengths to address Plaintiff’s various
                                            Page 4 of 13
“electronic format” not a clear statement of ESI by a simple reading, but it is further undone by

Plaintiff’s representation that her request to TFI, who was a party, was for “ESI and documents.”

See Plaintiff’s Memorandum, ECF 144 at page 2.

       Rather than deal with the embarrassing fact that ESI does not appear to have been requested

in the subpoena at issue to non-party DCF—or at least not clearly requested—Plaintiff instead just

ignores this Court’s rules and leaves out the subpoena. But given that Plaintiff seeks sanctions in

her motion, her request is not even close to clear enough to be the basis for entering fines or

judgment or fees against DCF.2

II.    Even if Plaintiff’s subpoena is construed to include “ESI” about which Plaintiff now
       complains, it was limited by this Court’s ruling on DCF’s motion to quash.

       Even if “in electronic format” were interpreted as a clear ESI request, DCF objected and

this Court limited the subpoena at issue. Unsure of the meaning of Plaintiff’s statement, DCF

objected “to any electronic production” because of the redaction that would be necessary, the cost,

and the fact that confidentiality and privilege would be undone. ECF 40 at pp. 2, 4-5. Plaintiff




complaints—even having a sit-down with Plaintiff’s “technology consultant” and DCF’s IT
department to address multiple cases in a global meeting—and Plaintiff to this day cannot identify
any specific information she even thinks exists. It’s always just “the six categories,” which are
non-specific, and “the Boone case.” As this Court itself has acknowledged, “it does not appear the
court in Boone addressed the issue of whether an in-camera review under K.S.A. § 38-2212(e) was
appropriate in that case. Additionally, the minor child in the Boone case died” as a result of child
abuse thereby making most of his records public under K.S.A. §38-2212(f). ECF 89 at pp. 11-12.
The affidavits of computer consultants—at least some of which is based on “understandings”—
about general types of documents that may have been retrievable in another case, not subject to
the same statutory protections for the child, is of no value in this case. Finally, the claims in this
case are more than 10 years old, so there is very little chance of significant information remaining
in any computer system and anything that does is likely in an inaccessible system.
2
  In addition to the lack of a clear request, FRCP 45(e)(1)(B) and (C) says that when a form for
production is not specified, ESI can be produced as “ordinarily maintained or in a reasonably
usable form” and that it need only be produced in one form. DCF’s production of documents was
in a reasonably usable form.
                                            Page 5 of 13
acknowledged at the time that DCF objected to any ESI production in this case. ECF 42 at p. 5.

        In its Memorandum and Order on June 8, 2018, this Court specifically noted DCF’s

requests regarding necessary redactions. ECF 89 at p. 6. This Court further agreed that Kansas law

required an in-camera review of documents by the Court, and that redactions of documents may

be necessary depending on the documents. Id. at pp. 11, 20. The Court then specifically listed the

documents that DCF should produce to Plaintiff and those that should be submitted to the Court

for review. Id. at p. 23. Nothing in that list included “ESI” or anything other than regular

documents. Id. Notably, this Court specifically ordered that TFI “shall produce … ESI” relating to

certain subjects. Id. at p. 24.

        Given that DCF specifically objected to the production of any of the requested documents

in “electronic format” and this Court’s Order did not include any ESI in what DCF had to

produce—but did for TFI—the only fair way to read this Court’s Order is that to the extent ESI

could possibly be read into Plaintiff’s requests in the subpoena, it was excluded by this Court’s

limitations on the subpoena.

III.    DCF fully complied with this Court’s June 8, 2018 and October 24, 2018 Orders.

        There is no question that DCF timely produced the categories of documents required by

this Court in its June 8, 2018 Order, and then additionally timely produced all the documents this

Court reviewed in camera and ordered produced in its October 24, 2018 Order (ECF 110). As

Plaintiff admits, this was many thousands of pages.

        Although Plaintiff makes many complaints that are quite silly in nature, such as the

information that shows when legal printed or bates-labeled a document, or the stamping of

confidential on documents to comply with the Agreed Protective Order in this case, or that paper

documents were scanned and provided to her on a flash drive but called a “paper file,” a careful



                                          Page 6 of 13
review of Plaintiff’s motion reveals that her only real complaint is that ESI in its native format was

not produced.3

       Plaintiff’s complaint that DCF is in violation of this Court’s June 8, 2018 Order by not

producing ESI in its native format fails on the merits because this Court did not order that. In

addition, in its October 24, 2018 Order regarding production after the in-camera review, this Court

specifically ordered “DCF to REDACT ALL REPORTER INFORMATION from production

of the remaining documents.” ECF 110 at p. 1 (emphasis in original). Redaction of reporter

information would not be possible if ESI in its native format were being required, of course, so

Plaintiff’s position would make a mockery of this Court’s prior Order.

       In addition, Plaintiff has completely failed to demonstrate any need for “native format” or

“metadata,” which is a necessary component in the modern rules. This District has rejected such

requests when there is no need and some information resides in proprietary software rather than

general software such as Outlook:

                 The rule [allows] the responding party to object to the requested form. The
                 Court finds that Defendant has adequately explained why the documents
                 were not produced in their native form. The Court considers the proprietary
                 nature of certain software used by Defendant, Defendant's right to withhold
                 privileged information, the need to limit the production of information
                 regarding unrelated policyholders that is irrelevant to this case, and the
                 added costs of re-producing information already submitted to Plaintiff in
                 converted PDF format to be valid reasons not to require Defendant to re-
                 produce the information at issue…. Absent a need for metadata that


3
  Plaintiff fails to identify any specific document from nearly a decade ago that she believes could
have been produced in its native format, what possible information could be contained in that, or
what assistance that would be to the issues in this case—all information that is highly relevant
under Fed. R. Civ. P. 26(b)(1) and (2)(C) and 45(d)(3)(C). That is because Plaintiff seeks only to
cause expense to DCF, which has immunity in this action as detailed in its pending motion to
dismiss. The seminal case on e-discovery from this District, Williams v. Sprint/United
Management Co., 230 F.R.D. 640, 650-52 (2005), approvingly cites the Sedona Principles for
Electronic Document Production’s principles that include there is no obligation to produce
metadata unless “it is material to resolving the dispute.” Plaintiff cannot show that what she asks
for now was 1) ever requested, 2) ordered by this Court, or 3) material to resolving this action.
                                            Page 7 of 13
               potentially would be attached to the native format of this information—a
               need which Plaintiff has not established—the Court will not require
               Defendant to re-produce the information.

AKH Co., Inc. v. Universal Underwriters Ins. Co., 300 F.R.D. 684, 690 (D. Kan. 2014) (emphasis

in original). Similarly, even if Plaintiff in our case had an outstanding ESI request, she has failed

to demonstrate any need for native format, access to systems is limited, and there are important

statutory confidentiality reasons—which are for the protection of third parties and children, not

something that DCF invented to try to hide information from Plaintiff—that require the severe

limitations of systems to outside individuals.

IV.    Emails and motions for extensions after this Court’s Orders cannot serve to re-write
       the subpoena or this Court’s Orders.

       Without a basis in the underlying subpoena or in this Court’s Orders, Plaintiff turns to an

argument that DCF failed to object to various statements she slipped in here and there. Plaintiff’s

argument is akin to the growing number of “sovereign citizen” filings in recent years that claim

entitlement to damages based on a letter to a defendant that stated that failure to object is an

admission. There is no such thing, of course.

       Plaintiff points to her counsel’s statements about ESI in emails, although in fact most of

those were discussing a variety of matters—including several plaintiffs from other actions

represented by Plaintiff’s counsel whose files were produced in the instant action. Apparently, the

fact that DCF’s counsel responded about ESI generally because of the other actions means the

subpoena and Court Orders in this case are overridden and re-written. Similarly, after DCF’s

counsel granted an extension during the Christmas holiday so that Plaintiff’s counsel could review

the documents produced nearly a month before, Plaintiff inserted a statement into her motion for

extension that the production did not include any “raw electronically stored information.” ECF

115. In Plaintiff’s view, apparently, this amounts to a re-writing of this Court’s Orders. There is

                                            Page 8 of 13
no basis for such argument.

       Aside from the complete lack of any legal basis for Plaintiff’s implicit argument that the

extensions and email language of her counsel should trump this Court’s Orders, doing so would

violate DCF’s Due Process rights because it would strip it of the protections of FRCP 45. Under

Rule 45(d)(1), reasonable steps must be taken to “avoid imposing undue burden or expense on a

person subject to the subpoena.” This is not an optional rule. “The court for the district where

compliance is required must enforce this duty and impose an appropriate sanction … on a party or

attorney who fails to comply.” Id. The rule further permits limitations for ESI based on undue

burden or cost. Id. at (e)(1)(D). And the rules give the Court broad power to limit discovery when

it is unreasonably cumulative or duplicative, as well as requiring that discovery be “proportional

to the needs of the case, considering the importance of the issues at stake in the action, the amount

in controversy, … resources, the important of the discovery in resolving the issues, and whether

the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.

26(b)(1) and (2)(C).

       Under the standard that would have to be in place to grant Plaintiff’s motion, all those

protections under the Federal Rules of Civil Procedure can be undone by slipping in a comment

about ESI in a motion for extension of time or lumping two cases together in an email so that

discussion about ESI can be claimed to be about both matters. The federal rules are not so easily

overcome.

V.     Even if Plaintiff were correct on the merits, there is no legal basis for most of
       requested relief.

       After failing to demonstrate any violation of this Court’s June 8, 2018 Order, Plaintiff asks

this Court to penalize DCF for its alleged failure to produce documents in two forms by ordering—

in addition to sanctions and attorney fees—that DCF lose its protections under FRCP 45 and 26,

                                            Page 9 of 13
lose its right to defend itself in this litigation, lose its motion to dismiss regardless of the law, lose

its constitutional immunity, and lose the case entirely. Not a single bit of authority is provided for

these over-the-top requests. DCF should not be required to guess the legal basis of relief sought,

or if the requests have been withdrawn by Plaintiff’s voluntary dismissal of its Counts 4 and 5

against DCF. Although DCF believes the evidence demonstrates that Plaintiff’s motion for

sanctions is without basis on the merits, to the extent this Court believes otherwise DCF asserts

that it should be entitled to respond regarding sanctions after the identification of the legal basis

for any relief requested by Plaintiff or under consideration by the Court.

VI.     Sanctions against Plaintiff would be appropriate as her motion is without legal
        authority and is based on a number of false statements and misrepresentations.

        As demonstrated above, much of Plaintiff’s argument is based on a twisting of statements

or a belief that the “spirit” of a ruling trumps its actual language. But in addition to the twisting,

some of the motion is based on outright false statements to this Court.

        For example, on page 3 of the memorandum in support of her motion, Plaintiff states:

“Indeed, DCF … did not object to producing ESI….” This is false given the language quoted

above from DCF’s amended motion to quash. ECF 40. But even worse, in Plaintiff’s own response

to DCF’s amended motion to quash, she states: “DCF objects to producing any ESI on the grounds

that ‘production of paper copies of the records will provide whatever information this Court deems

is necessary for the proceedings.’” ECF 42 at p. 5 (emphasis in original). Which contradictory

statement of Plaintiff are we to believe?

        Plaintiff states in many of her exhibit emails—and in her memorandum on p. 13—that DCF

states that “DCF does not have any ESI.” See, e.g., ECF 144-10 (emphasis in original). Yet even

the email exhibits disprove this. DCF’s email states: “Again, our files are largely paper.

Nonetheless, to the extent we have email communications these are electronically stored

                                             Page 10 of 13
information.” ECF 144-11 at p. 2.

       Plaintiff also makes wild accusations of “altering documents” and other over-the-top

activities regarding the thousands of pages of documents produced by DCF in this case. None of

these wild accusations has any basis. For example, the “altering” is placing bates-labeling on

documents or the confidentiality language required by the protective order in this case. Plaintiff

claims to have not received the paper file because it was provided to her in .pdfs. And Plaintiff

claims that “TFI” being placed on documents indicates “the record may not have originated from

DCF files” (p. 4) despite being informed six months ago that that identifier was chosen for the

bates-labeling because DCF was not a party to the litigation (ECF 144-5 at pp. 1-2).

       Without these misleading and sometimes flatly-false representations, Plaintiff would not

have been able to file the motion and DCF would not have had to incur the costs of responding to

it—not to mention the Court would not have had to review and rule on it. Especially given the fact

that Plaintiff’s representations to this Court contradict her past representations to this Court,

Plaintiff’s motion violates Rule 11(b) and this Court has the power to impose sanctions after giving

notice and an opportunity to be heard under Rule 11(c)(3) and Local Rule 11.1(a)(1).

                                         CONCLUSION

       Plaintiff’s motion is without basis in law or fact. Plaintiff’s alleged request for ESI is

tenuous and cryptic at best, and in any case was the basis of DCF’s motion to quash and therefore

limited by this Court’s Orders of June 8 and October 24, 2018. Plaintiff cannot re-write her

subpoena or this Court’s Orders by email or motion for extension trickery, nor would it be

appropriate to strip DCF of its protections under the discovery rules. DCF has been cooperative

and timely made production of all categories of documents ordered by the Court, even trying to

address Plaintiff’s later-expressed concerns to the extent possible. Finally, because Plaintiff makes



                                           Page 11 of 13
several false representations to this Court as the basis for its motion, sanctions or an order to show

cause should be considered.

       WHEREFORE, DCF respectfully requests that Plaintiff’s motion to show cause and for

sanctions be denied in its entirety, and for any other relief this Court finds proper.

                                               Respectfully Submitted,


                                               /s/Richard A. Kear
                                               Richard A. Kear, #20724
                                               Kansas Department for Children and Families
                                               2601 S. Oliver Street
                                               Wichita, KS 67210
                                               Tel: (316) 337-7000
                                               Fax: (316) 337-6597
                                               Richard.Kear@ks.gov

                                                       and

                                               Corliss Scroggins Lawson, # 27096
                                               Office of General Counsel
                                               Kansas Department for Children and Families
                                               555 S. Kansas Ave., 6th Floor
                                               Topeka, Kansas 66603
                                               Tel: (785) 296-3967
                                               Fax: (785) 296-4960
                                               Corliss.Lawson@ks.gov

                                               Attorneys for Defendant DCF




                                            Page 12 of 13
                               CERTIFICATE OF SERVICE

I hereby certify that on the 16th day of May 2019, I presented the foregoing to the Clerk of the
Court for filing by uploading to the CM/ECF system, which will send a notice of electronic filing
to the following:

       Michaela Shelton
       Shelton Law Office, P.A.
       Attorney for Plaintiff

       David R. Cooper
       Lauren E. Laushman
       Fisher, Patterson, Sayler & Smith, LLP
       Attorneys for TFI Family Services

                                            /s/Richard A. Kear
                                            Richard A. Kear, SC #20724




                                         Page 13 of 13
